PER CURIAM.
Appellant challenges the summary denial of his rule 3.850 motion. We agree with the State that, as to witness Espute, this issue should have been raised on direct appeal. Accordingly, we affirm the trial court on this issue. As to potential witness Tomlinson, based on the State’s concession that the trial court erred in not permitting Appellant to amend his motion, we reverse and remand with instructions that the trial court permit Appellant to amend his motion. See Spera v. State, 971 So.2d 754 (Fla.2007).
AFFIRMED in part; REVERSED in part, and REMANDED.
GRIFFIN, MONACO and TORPY, JJ., concur.